Exhibit 10.33

[gef1jyi0g1z2000001.jpg]

June 12, 2018

 

 

 

Karim Karti

1735 East Wedgewood Dr.

Elm Grove, WI  53122

 

Dear Karim:

We are pleased to offer you the position of Chief Operating Officer with iRhythm
Technologies, Inc. (the “Company”).  If you decide to join us, you will receive
a salary and certain employee benefits as explained in Exhibit A.  You should
note that the Company may modify job titles, salaries, and benefits from time to
time as it deems necessary.  

In addition, if you decide to join the Company, it will be recommended at the
first meeting of the Compensation Committee (the “Compensation Committee”) of
the Company's Board of Directors (the “Board”) following your start date that
the Company grant you equity awards with an aggregate value of $2
million.  Fifty percent of the value of the award will be an option to purchase
shares of the Company's Common Stock at a price per share equal to the fair
market value per share of the Common Stock on the date of grant, as determined
by the Compensation Committee (the “Option”). The other fifty percent of the
value of the award will be an award of restricted stock units (“RSUs”).  The
proposed vesting schedule for the Option will be to have twenty-five percent of
the shares subject to the Option to vest 12 months after the date your vesting
begins, and the remaining shares subject to the Option to vest monthly over the
next 36 months in equal monthly amounts subject to your continuing employment
with the Company through each vesting date. The proposed vesting schedule for
the award of RSUs will be to have twenty-five percent of the RSUs to vest on
each annual anniversary of the date your vesting begins, subject to your
continuing employment with the Company through each vesting date.  Each equity
award will be subject to the terms and conditions of the Company's 2016 Equity
Incentive Plan (as amended from time to time, the “2016 Plan”) and a Stock
Option and RSU Agreement provided by the Company, including vesting
requirements.  

For purposes of this letter, the value of each award will be determined in
accordance with the Company’s standard equity grant practice, which typically
means that (i) with respect to the Option, its grant date value calculated in
accordance with the Black-Scholes option valuation methodology (using the thirty
(30) day average closing price of the Company’s Common Stock as reported on the
Nasdaq Global Select Market for the calendar month prior to your start date) or
such other methodology the Board or Compensation Committee may determine prior
to the grant of the Option becoming effective, and (ii) with respect to the
RSUs, the thirty (30) day average closing price of the Company’s Common Stock as
reported on the Nasdaq Global Select Market for the calendar month prior to your
start date, or such other methodology the Board or Compensation Committee may
determine prior to the grant of the RSUs becoming effective.

No right to any stock is earned or accrued until such time that vesting occurs,
nor does the grant of the Option or the RSUs confer any right to continue
vesting or employment.

The Company is excited about your joining and looks forward to a beneficial and
productive relationship.  Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at‑will
employment.  As a result, you are free to resign at any time, for any reason or
for no reason.  Similarly, the Company is free to conclude its employment
relationship with you at any time, with or without cause, and with or without
notice.  We request that, in the event of resignation, you give the Company at
least two weeks’ notice.

iRhythm Technologies, Inc.    •    650 Townsend Street, Suite 500    •    San
Francisco, CA  94103

phone: 415.632.5700    •    fax: 415.632.5701    •     irhythmtech.com

--------------------------------------------------------------------------------

 

As a new employee, you will work on an introductory basis for the first ninety
(90) calendar days after your date of hire. This introductory period is intended
to give you the opportunity to demonstrate your ability to achieve a
satisfactory level of performance and to determine whether the new position
meets your expectations.  The Company uses this period to evaluate your
capabilities, work habits, and overall performance. It is also a time to get to
know your fellow employees, your manager, company culture and the tasks involved
in your job position, as well as to become familiar with the Company’s products
and services.  This introductory period does not affect your at-will employment
status, meaning that the employment relationship may be terminated at any time
and for any non-discriminatory reason by either party.

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees.  Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed.  It is the Company's understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case.  Moreover, you agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.  Similarly, you agree not to
bring any third party confidential information to the Company, including that of
your former employer, and that in performing your duties for the Company you
will not in any way utilize any such information.

As a Company employee, you will be expected to abide by the Company's rules and
standards.  As a condition of your employment, you are also required to sign and
comply with an At‑Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (“CIIAA”) which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company, and non‑disclosure of Company proprietary
information.  In the event of any dispute or claim relating to or arising out of
our employment relationship, you and the Company agree that (i) any and all
disputes between you and the Company will be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes will be
resolved by a neutral arbitrator who will issue a written opinion, (iv) the
arbitration will provide for adequate discovery, and (v) the Company will pay
all the arbitration fees, except an amount equal to the filing fees you would
have paid had you filed a complaint in a court of law.  Please note that we must
receive your signed CIIAA before your first day of employment.

To accept the Company's offer, please sign and date this letter in the space
provided below. If you accept our offer, we anticipate your first day of
employment will be no later than Monday, August 6, 2018. This letter, along with
any agreements relating to proprietary rights between you and the Company, set
forth the terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre‑employment negotiations, whether
written or oral.  This letter, including, but not limited to, its at‑will
employment provision, may not be modified or amended except by a written
agreement signed by the President of the Company and you.  This offer of
employment will terminate if it is not accepted, signed and returned by Friday,
June 15, 2018. An At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement will follow in a separate communication
should you decide to accept.

We look forward to your favorable reply and to working with you at iRhythm
Technologies, Inc.

 

 

Sincerely,

 

 

 

--------------------------------------------------------------------------------

 

 

/s/ Kevin M. King

 

Kevin M. King

 

President & Chief Executive officer

 

Agreed to and accepted:

 

Signature:

/s/ Karim Karti

 

Printed Name: Karim Karti

 

Date: June 13, 2018

 




 

--------------------------------------------------------------------------------

 

Exhibit A

 

Services and Benefits for Karim Karti

 

 

Position: Chief Operating Officer

Base Pay Rate: You will be a full-time employee, with a base rate of $450,000
annually, which will be earned and payable in accordance with the Company’s
payroll policy. This rate is based on your geographical work location at the
time of hire, and should your work location change due to relocation, your rate
of pay may be reevaluated to align with geographical market rates.

Bonus:  Each calendar year, you will be eligible to earn a bonus of 90% of your
annual base salary at the time of bonus payment.  The bonus will be based on
achievement of financial targets and/or other performance objectives set by the
Company, and the earned bonus will generally be paid within 60 days after the
close of a calendar year.  The eligible bonus amount will be prorated for any
calendar quarter in which you are not employed for an entire quarter, and you
must be employed on the date that your bonus, if any, is paid in order to earn
and be eligible to receive the bonus. 

Benefits and Expenses: You will be entitled to participate in the benefit plans
and programs generally available from time to time to employees of the Company,
subject to the terms of such plans and programs.  This includes four weeks per
year of Paid Time Off, in addition to specified Holidays, among other benefits.

Severance: You will be eligible to receive severance benefits in the event your
employment is terminated under certain conditions pursuant to the terms of the
Change of Control and Severance Agreement attached hereto as Exhibit B.

Relocation Assistance:  You will receive a one-time grossed up sum in the amount
of $1,000,000 to use related to your relocation to the Bay Area. This bonus will
be paid in one lump sum on the next regularly scheduled pay date after you start
employment with the Company.

In addition, the Company will reimburse you up to $50,000 for expenses, plus
gross up for taxes if applicable for a pre-approved taxable expense, related to
relocating to San Francisco, California or the Bay Area. Relocation Assistance
expenses can generally be incurred within the first four months of your
employment. Eligible items for reimbursement generally include costs for a trip
to look for housing (ie: airfare, meals, hotel), movement of household goods,
hotel for overnight trips prior to your relocation, closing costs on the sale of
a home. All eligible expenses will be reimbursed with copies of receipts via our
standard expense reimbursement process.  

In the event you leave the Company within 24 months of your date of hire due to
(1) voluntary departure, (2) termination for cause, or (3) involuntary
termination because of significant lack of performance, you will be responsible
for reimbursing the Company for any and all Relocation Assistance payments
received. By your signature on this offer of employment, you authorize the
Company to withhold this amount ($1,000,000 plus any Relocation Assistance
expenses received) from any severance and/or other final pay you receive upon
termination of employment, per the provision above.

 




 

--------------------------------------------------------------------------------

 

Exhibit B

IRHYTHM TECHNOLOGIES, INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Karim Karti (“Executive”) and iRhythm Technologies,
Inc. (the “Company”, and collectively with the Executive, the “Parties”) as of
the date the Company and Executive have each executed this Agreement, as set
forth below (the “Effective Date”).  The terms of this Agreement will become
effective on the Effective Date.

RECITALS

1.The Parties previously entered into a certain employment offer letter dated
June 12, 2018 (as amended, the “Offer Letter”).

2.The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company and its stockholders to provide Executive with
severance benefits if Executive’s employment with the Company terminates for
certain reasons in the ordinary course of business, and to provide Executive
with additional severance benefits if such termination occurs following a Change
of Control.  

3.These severance benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company and to stay
focused on the Company’s business.

4.Certain capitalized terms used in the Agreement are defined in Section 9
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereto agree as follows:

5.Term of Agreement.  This Agreement will have a term of two (2) years following
the Effective Date.  If Executive’s employment terminates for any reason during
the term or if the Company experiences a Change of Control, including (without
limitation) any termination not set forth in Section 6, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, notwithstanding any provision to the contrary in
the Offer Letter or any other prior agreement entered into by the Parties
(including, but not limited to, any Equity Award agreements).  Following the
expiration of the two (2) year period without a written agreement by the Parties
to renew or extend this Agreement, this Agreement will terminate and cease to be
of any force or effect.  Notwithstanding the foregoing, in the event that the
Company enters into an agreement or understanding regarding a Change of Control
which limits its ability to extend this Agreement when there are fewer than
twelve (12) months remaining in the term, the term of the Agreement will be
extended through the twelve (12) month anniversary of such Change of Control.

6.Severance Benefits.  

(a)Termination Outside the Change of Control Period.  If, outside the Change of
Control Period, the Company or its Affiliates terminate Executive’s employment
with the Company or its Affiliates, respectively, other than for Cause, death or
Disability, or Executive resigns from such employment for Good Reason, then,
subject to Section 7, Executive will receive the following severance benefits:

(i)Salary Severance.  Continuing payments of severance pay at a rate equal to
Executive’s annual base salary, at the highest rate in effect during the term of
this Agreement, for nine (9)

 

--------------------------------------------------------------------------------

 

months from the date of Executive’s termination of employment, which will be
paid in accordance with the Company’s regular payroll procedures.

(ii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will pay Executive’s
group health insurance provider the premiums necessary to continue group health
insurance benefits for Executive and Executive’s eligible dependents (at the
coverage levels in effect immediately prior to Executive’s termination) until
the earlier of (A) a period of nine (9) months from the date of Executive’s
termination of employment, (B) the date upon which Executive and/or Executive’s
eligible dependents becomes covered under similar plans or (C) the date upon
which Executive ceases to be eligible for coverage under COBRA (such payments,
the “COBRA Premiums”).  However, if the Company determines in its sole
discretion that it cannot pay the COBRA Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s termination of
employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
nine (9) payments.  For the avoidance of doubt, the taxable payments in lieu of
COBRA Premiums may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.  Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines in its sole discretion that it cannot provide
the payments contemplated by the preceding sentence without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), Executive will not receive such payment or any further reimbursements for
COBRA premiums.

(b)Termination within the Change of Control Period.  If, within the Change of
Control Period, the Company or its Affiliates terminate Executive’s employment
with the Company or its Affiliates, respectively, other than for Cause, death or
Disability or Executive resigns from such employment for Good Reason, then,
subject to Section 9, Executive will receive the following severance benefits
from the Company:

(i)Salary Severance. A lump sum severance payment equal to fifteen (15) months
of Executive’s annual base salary, at the highest rate in effect during the term
of this Agreement, which will be paid in accordance with the Company’s regular
payroll procedures.  For the avoidance of doubt, if (A) Executive incurred a
termination prior to a Change of Control that qualifies Executive for severance
payments under Section 6(a)(i); and (y) a Change of Control occurs within the
three (3)-month period following Executive’s termination of employment that
qualifies Executive for the superior benefits under this Section 6(b)(i), then
Executive shall be entitled to a lump-sum payment of the amount calculated under
this Section 6(b)(i), less amounts already paid under Section 6(a)(i).

(ii)Bonus Severance. Executive will receive a lump-sum payment, payable in
accordance with the Company’s regular payroll procedures, equal to one hundred
percent (100%) of Executive’s target bonus as in effect for the fiscal year in
which Executive’s termination of employment occurs.  For avoidance of doubt, the
amount paid to Executive pursuant to this Section 6(b)(ii) will not be prorated
based on the actual amount of time Executive is employed by the Company during
the fiscal year (or the relevant performance period if something different than
a fiscal year) during which the termination occurs.

(iii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will pay Executive’s
group health insurance provider the premiums necessary to continue group health
insurance benefits for Executive and Executive’s eligible dependents (at

 

--------------------------------------------------------------------------------

 

the coverage levels in effect immediately prior to Executive’s termination)
until the earlier of (A) a period of fifteen (15) months from the date of
Executive’s termination of employment, (B) the date upon which Executive and/or
Executive’s eligible dependents becomes covered under similar plans or (C) the
date upon which Executive ceases to be eligible for coverage under COBRA (such
payments, the “COC Premiums”).  However, if the Company determines in its sole
discretion that it cannot pay the COC Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s termination of
employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
fifteen (15) payments.  For the avoidance of doubt, the taxable payments in lieu
of COBRA Premiums may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.  Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines in its sole discretion that it cannot provide
the payments contemplated by the preceding sentence without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), Executive will not receive such payment or any further reimbursements for
COBRA premiums.

(iv)Equity.  Executive will be entitled to accelerated vesting as one hundred
percent (100%) of the then unvested portion of all of Executive’s outstanding
Equity Awards.  If, however, an outstanding Equity Award is to vest and/or the
amount of the Equity Award to vest is to be determined based on the achievement
of performance criteria, then the Equity Award will vest as to one hundred
percent (100%) of the amount of the Equity Award assuming the performance
criteria had been achieved at target levels for the relevant performance
period(s).

(c)Voluntary Resignation; Termination for Cause.  If Executive’s employment with
the Company or its Affiliates terminates (i) voluntarily by Executive (other
than for Good Reason) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices.

(d)Disability; Death.  If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices.

(e)Accrued Compensation.  For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

(f)Transfer between the Company and Affiliates.  For purposes of this Section 6,
if Executive’s employment with the Company or one of its Affiliates terminates,
Executive will not be determined to have been terminated other than for Cause,
provided Executive continues to remain employed by the Company or one of its
Affiliates (e.g., upon transfer from on Affiliate to another); provided,
however, that the parties understand and acknowledge that any such termination
could potentially result in Executive’s ability to resign for Good Reason.

(g)Exclusive Remedy.  In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 6 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law,

 

--------------------------------------------------------------------------------

 

tort or contract, in equity.  Executive will be entitled to no benefits,
compensation or other payments or rights upon termination of employment or in
connection with a Change of Control other than those benefits expressly set
forth in this Section 6.

7.Conditions to Receipt of Severance.

(a)Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Sections 6(a) or (b) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”).  If the Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement.  In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.  Except as required by Section 7(b), any
severance payments or benefits under this Agreement will be paid on, or, in the
case of installments, will not commence until, a date within the ten (10)
business day period following the date the Release becomes effective and
irrevocable.  Except as required by Section 7(b), any installment payments that
would have been made to Executive prior to the Release becoming effective and
irrevocable but for the preceding sentence will be paid to Executive within ten
(10) business days following the date the Release becomes effective and
irrevocable, and the remaining payments will be made as provided in the
Agreement.  

(b)Section 409A.

(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii)Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
7(b)(iii).  Except as required by Section 7(b)(iii), any installment payments
that constitute Deferred Payments that would have been made to Executive during
the sixty (60) day period immediately following Executive’s separation from
service but for the preceding sentence will be paid to Executive on the sixtieth
(60th) day following Executive’s separation from service and the remaining
payments shall be made as provided in this Agreement.  In no event will
Executive have discretion to determine the taxable year of payment for any
Deferred Payments.

(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

--------------------------------------------------------------------------------

 

(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments.

(vi)The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.  In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

8.Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 8, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits under Section 6 will be either:

(a)delivered in full, or

(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.  If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments; (ii) cancellation
of awards granted “contingent on a change in ownership or control” (within the
meaning of Code Section 280G); (iii) cancellation of accelerated vesting of
Equity Awards; or (iv) reduction of employee benefits. In the event that
acceleration of vesting of Equity Award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Equity Awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section will be made in writing by a nationally recognized
certified professional services firm selected by the Company, the Company’s
legal counsel or such other person or entity to which the parties mutually agree
(the “Firm”) immediately prior to Change of Control, whose determination will be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Executive will furnish to
the Firm such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company will
bear all costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section.

9.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

 

--------------------------------------------------------------------------------

 

(a)Affiliate.  “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Section 424(e) and (1)
of the Code.

(b)Cause.  “Cause” means (i) Executive’s conviction of, or plea of guilty or
nolo contendre to, a felony or a crime involving moral turpitude; (ii)
Executive’s admission or conviction of, or plea of guilty or nolo contendre to,
an intentional act of fraud, embezzlement or theft in connection with
Executive’s duties or in the course of employment with the Company or an
Affiliate; (iii) Executive’s intentional wrongful damage to property of the
Company or an Affiliate; (iv) intentional unauthorized or wrongful use or
disclosure of secret processes or of proprietary or confidential information of
the Company or an Affiliate (or any other party to whom Executive owes an
obligation of nonuse or nondisclosure as a result of Executive’s employment
relationship with the Company or an Affiliate), including but not limited to
trade secrets and customer lists; (iv) Executive’s violation of any agreement
not to compete with the Company or an Affiliate or to solicit either its
customers or employees on behalf of competitors while remaining employed with
the Company or an Affiliate; (v) Executive’s intentional violation of any policy
or policies regarding ethical conduct; (vi) an act of dishonesty made by
Executive in connection with Executive’s responsibilities as an employee which
materially harms the Company or an Affiliate, or (vii) Executive’s intentional
or continued failure to perform Executive’s duties with the Company or an
Affiliate, as determined in good faith by the Company or an Affiliate after
being provided with notice of such failure, such notice specifying in reasonable
detail the tasks which must be accomplished and a timeline for the
accomplishment to avoid termination for Cause, and an opportunity to cure within
thirty (30) days of receipt of such notice.

(c)Change of Control.  “Change of Control” means the occurrence of any of the
following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

(i)Any action or event occurring within an one‑year period, as a result of which
less than a majority of the members of the Board are Incumbent
Directors.  “Incumbent Directors” will mean members of the Board who either (A)
are members of the Board as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board); or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3).  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

--------------------------------------------------------------------------------

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d)Change of Control Period.  “Change of Control Period” means the period
beginning on the date three (3) months prior to, and ending on the date that is
twelve (12) months following, a Change of Control.

(e)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(f)Deferred Payment.  “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

(g)Disability.  “Disability” means that the Executive has been unable to perform
Executive’s Company duties as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement or 180 days in any consecutive twelve (12) month period,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Executive’s employment.  In the event that the Executive resumes
the performance of substantially all of Executive’s duties hereunder before the
termination of Executive’s employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

(h)Equity Awards.  “Equity Awards” means Executive’s outstanding stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.

(i)Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent:  (i) a material reduction by the Company of Executive’s
base salary in effect immediately prior to such reduction; (ii) a material
reduction of Executive’s duties or responsibilities relative to Executive’s
duties or responsibilities in effect immediately prior to such reduction; or
(iii) Executive’s relocation at the Company’s direction to a facility or
location more than fifty (50) miles from Executive’s then present location of
providing services.  Executive’s resignation will not be deemed to be for Good
Reason unless Executive has first provided the Company with written notice of
the acts or omissions constituting the grounds for “Good Reason” within ninety
(90) days of the initial existence of the grounds for “Good Reason” and a
reasonable cure period of not less than thirty (30) days following the date the
Company receives such notice, and such condition has not been cured during such
period.

 

--------------------------------------------------------------------------------

 

(j)Section 409A.  For purposes of this Agreement, “Section 409A” means Section
409A of the Code and any final regulations and guidance thereunder and any
applicable state law equivalent, as each may be amended or promulgated from time
to time.

(k)Section 409A Limit.  For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of Executive’s separation
from service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s separation from service occurred

10.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section or which becomes
bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

11.Notice.

(a)General.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given (i) upon
actual delivery to the party to be notified, (ii) twenty four (24) hours after
confirmed facsimile transmission, (iii) one business day after deposit with a
recognized overnight courier or (iv) three business days after deposit with the
U.S. Postal Service by first class certified or registered mail, return receipt
requested, postage prepaid, addressed (a) if to Executive, at the address
Executive shall have most recently furnished to the Company in writing, (b) if
to the Company, at the following address:

iRhythm Technologies, Inc.

650 Townsend Street, Suite 500

San Francisco, CA  94103

Attention: Chief Financial Officer

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 11 of this Agreement.  Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice).  The failure by Executive to include in the notice
any fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing Executive’s rights hereunder.

12.Resignation. Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its Affiliates

 

--------------------------------------------------------------------------------

 

voluntarily, without any further required action by Executive, as of the end of
Executive’s employment and Executive, at the Board’s request, will execute any
documents reasonably necessary to reflect Executive’s resignation.

13.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b)Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement, together with the terms of the Offer
Letter and any Equity Award or Equity Award agreements that do not pertain to
the provision of payments or benefits in connection with a termination of
employment and/or an event that constitutes a Change of Control, constitutes the
entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, but not limited to, the terms within the Offer
Letter that provide for payments or benefits in connection with a termination of
employment and/or an event that constitutes a Change of Control.  No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto and which specifically mention this Agreement.

(e)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).  Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

 

COMPANY

 

IRHYTHM TECHNOLOGIES, INC.

 

By:

Kevin M. King

 

Title:

Chief Executive Officer

 

 

 

EXECUTIVE

 

/s/ Karim Karti

 

 

Karim Karti

 

 